Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Claims 1, 5, 8, 14-15 and 20 have been amended.  Claims 12-13 were previously canceled.  Claims 1-11 and 14-22 are pending.
Response to Arguments
2.	Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. 
 	In remarks, Applicant argues:
 	The cited prior art, Harrison, teaches “the location information is used to determine whether to seek approval from the parent.  For example, “based on a determination that the first user [e.g., child] and a second user [e.g., parent] are inside a location zone, “for example are both at home, “a response configured to effect approval of performance of the one or more restricted activities” is sent to the first user.  However, “based on a determination that the first user is inside a location zone and a second user is outside the location zone [e.g., the parent is not home], …a message requesting the second user to approve or disapprove performance of the one or more restricted activities” is sent to the second user.  In Harrison, no message is sent to a second user (e.g. a parent) based on a determination that the parent is not located near the child.  Thus, at least this feature of claim 1 is missing from Harrison, and Harrison cannot be found to render the subject matter of claim 1 patentably defines over Harrison”.

 	Examiner notes that the similar argument with respect to the similar claim limitation was previously raised and addressed by the Board in the Patent Board Decision dated 6/24/2020, (see Board Decision, pages 3-7).  For that reason, Examiner advises that Applicant reviews the Patent Board’s Opinion with respect to why Harrion’s teaching would either suggested or make obvious of the claimed limitation when Harrison teaches if the child is not in the proximity of the parent, it is determined that the parent’s identity is not validated, requesting the parent to provide certain information for further validation and ask the 
 	Examiner further provide the portion of Harrison’s teachings for support:
	[0026] In still another more limited aspect, an IP address of the parent is used to identify a geographic location of the parent; an IP address of the underage user is used to identify a geographic location of the underage user; and, if the geographic location of the parent is inconsistent with the geographic location of the underage user, it is determined that the parent identity cannot be validated.

 	[0028] In another aspect, a method of verifying parental approval to access of content by an underage user includes receiving, in a computing device, a request to verify personal information of the parent disclosed by a parent in association with said parental approval. The identity of the parent is validated using the personal information disclosed by determining whether the disclosed parental information matches information associated with the parent stored in an information database managed by a third party. If the identity of the parent is validated, the parent is informed that the identity of the parent was validated and that the child has access to the requested website. If the identity of the parent cannot be validated, the parent is informed that the identity of the parent could not be validated.

[0029] In a more limited aspect, if the identity of the parent cannot be validated, the parent is requested, using the computing device, to input additional information associated with the parent and/or of another person authorized to grant approval for the underage user to access the content.


 
 		 	Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Patent Application Publication No. 2013/0254288).
 	With respect to claims 1, 8, 15 and 18, Harrison discloses a method comprising: receiving, by one or more processors, a request to perform one or more restricted activities, wherein the request comprises at least an identifier of a first user associated with the request and an identification of the one or more restricted activities (e.g. paragraph 0014, “receiving, in a computing device, a request to access content on a computer network, the request including an indication that the request is by an underage user…”);
 	Harrison discloses comparison of the geographic location of the child and the parent and determined whether the child and the parent’s geographic location is in proximity (e.g. paragraph 0059) but does not explicitly mention the claimed feature of	
based on a determination that the first user is inside a location zone and a second user is outside the location zone, sending, to the second user, a message requesting the second user to approve or disapprove performance of the one or more restricted activities.  However, Harrison mentions identify geographic location of the child and the parent to determine proximity and validate the child and the parent (e.g. Harrison, “an IP address of the parent is used to identify a geographic location of the parent; an IP address of the underage user is used to identify a geographic location of the underage user; and, if the geographic location of the parent is inconsistent with the geographic location of the underage user, it is determined that the parent identity cannot be validated” (e.g. paragraph 0026));  if the parent is not validated, request the parent to  (“if the identity of the parent cannot be validated, the parent is requested, using the computing device, to input additional information associated with the parent and/or of another person authorized to grant approval for the underage user to access the content (e.g. paragraph 0029).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature if the parent is out of the child’s proximity or out of the child’s location zone since it suggests that the parent is not in vicinity of the child to monitor the child’s activity and thus to ensure the child in the absence of the parent to protect the child by ensuring the parent is approved of the child’s request.

	With respect to claim 2, Harrison discloses the method of claim 1, wherein the request further includes contextual information relating to the one or more restricted activities (e.g. Harrison, paragraph 0013). 
 
 	With respect to claim 3, Harrison discloses the method of claim 1, wherein the request further includes a time range, rating information, allocation information, location information, or alternatives to the one or more restricted activities, or a combination thereof (e.g. Harrison, paragraph 0059).
 
 	With respect to claim 4, Harrison discloses the method of claim 1, wherein the one or more restricted activities comprise content consumption, interaction with a premises device, 
 
 	With respect to claim 5, Harrison disclose the method of claim 1, Harrison discloses validate the parent and request approval if the child is not in proximity of the parent (e.g. paragraphs 0026 and 0029) but does not explicitly mention wherein the method further comprises, based on a determination that the first user and the second user are inside the location zone, sending, to the first user, a response configured to effect approval of performance of the one or more restricted activities.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature since if the parent’s geographic location is in proximity of the child suggesting parental approval is unnecessary since the geographic location of the parent is in proximity of the child.  
 
 	With respect to claim 6, Harrison discloses the method of claim 1, wherein the message is received as a user-provided input or as a selection of one or more options presented to a recipient of the request, or both (e.g. Harrison, paragraph  0014). 
 
 	With respect to claim 7, Harrison discloses the method of claim 1, wherein the response is transmitted via a network communications channel and the second user is an administrator of the first user (e.g. paragraph 0014). 
 

 
 	With respect to claim 10, Harrison discloses the method of claim 8, wherein the request further includes a time range, rating information, allocation information, location information, or alternatives to the one or more restricted activities, or a combination thereof (e.g. Harrison, paragraph 0059). 
 
 	With respect to claim 11, Harrison discloses the method of claim 8, wherein the to the one or more restricted activities comprise content consumption, interaction with a premises device, access to a premise, access to a portion of a premises, operation of a vehicle, access to a vehicle, or a combination thereof (e.g. Harrison, paragraph 0014). 

 	With respect to claim 14, Harrison discloses the method of claim 8, wherein the second user is the administrator of permission controls (e.g. Harrison, paragraph 0014). 
  
 	With respect to claim 16, Harrison discloses the method of claim 15, wherein the location zone comprises a premises or a geo-fenced area, or both (e.g. Harrison, paragraph 0059). 
 

 
 	With respect to claim 19, Harrison discloses the method of claim 15, wherein the second information comprises a response to a request for permission (e.g. Harrison, paragraph 0014). 
 
 	With respect to claim 20, Harrison disclose the method of claim 15, Harrison discloses validate the parent and request approval if the child is not in proximity of the parent (e.g. paragraphs 0026 and 0029) but does not explicitly mention wherein the method further comprises, based on a determination that the first user and the second user are inside the location zone, sending, to the first user, a response configured to effect approval of performance of the one or more restricted activities.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature since if the parent’s geographic location is in proximity of the child suggesting parental approval is unnecessary since the geographic location of the parent is in proximity of the child.  

 	With respect to claim 21, Harrison discloses the method of claim 1, wherein the one or more restricted activities comprise content consumption of on-demand content and wherein 
 	
With respect to claim 22, Harrison discloses the method of claim 1, wherein the one or more restricted activities comprises interaction with a premises management system (e.g. Harrison, paragraph 0014).  

 				Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/TONGOC TRAN/Primary Examiner, Art Unit 2434